Exhibit 10.66

PURCHASE AND SALE CONTRACT

BETWEEN

CCIP LOFT, L.L.C.,
a Delaware limited liability company

 

 

 

AS SELLER

 

 

 

AND

 

 

 

THE EMBASSY GROUP LLC,

a New York limited liability company

AS PURCHASER

THE LOFT APARTMENTS

 


Table of Contents

 

Article I

DEFINED TERMS

1

Article II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

 

2.1

Purchase and Sale

1

 

2.2

Purchase Price and Deposit

1

 

2.3

Escrow Provisions Regarding Deposit

2

Article III

FEASIBILITY PERIOD

3

 

3.1

Feasibility Period

3

 

3.2

Expiration of Feasibility Period

3

 

3.3

Conduct of Investigation

3

 

3.4

Purchaser Indemnification

3

 

3.5

Property Materials

4

 

3.6

Property Contracts

5

Article IV

TITLE

6

 

4.1

Title Documents

6

 

4.2

Survey

6

 

4.3

Objection and Response Process

6

 

4.4

Permitted Exceptions

7

 

4.5

Existing Deed of Trust

7

 

4.6

Subsequently Disclosed Exceptions

7

 

4.7

Purchaser Financing

8

 

4.8

Housing Assistance Program Vouchers

8

Article V

CLOSING

8

 

5.1

Closing Date

8

 

5.2

Seller Closing Deliveries

8

 

5.3

Purchaser Closing Deliveries

9

 

5.4

Closing Prorations and Adjustments

9

 

5.5

Post Closing Adjustments

12

Article VI

REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

AND PURCHASER

12

 

6.1

Seller’s Representations

12

 

6.2

AS‑IS

13

 

6.3

Survival of Seller’s Representations

14

 

6.4

Definition of Seller’s Knowledge

15

 

6.5

Representations and Warranties of Purchaser

15

Article VII

OPERATION OF THE PROPERTY

16

 

7.1

Leases and Property Contracts

16

 

7.2

General Operation of Property

16

 

7.3

Liens

16

Article VIII

CONDITIONS PRECEDENT TO CLOSING

17

 

8.1

Purchaser’s Conditions to Closing

17

 

8.2

Seller’s Conditions to Closing

17

Article IX

BROKERAGE

18

 

9.1

Indemnity

18

 

9.2

Broker Commission

18

Article X

DEFAULTS AND REMEDIES

18

 

10.1

Purchaser Default

18

 

10.2

Seller Default

19

Article XI

RISK OF LOSS OR CASUALTY

20

 

11.1

Major Damage

20

 

11.2

Minor Damage

20

 

11.3

Closing

20

 

11.4

Repairs

21

Article XII

EMINENT DOMAIN

21

 

12.1

Eminent Domain

21

Article XIII

MISCELLANEOUS

21

 

13.1

Binding Effect of Contract

21

 

13.2

Exhibits and Schedules

21

 

13.3

Assignability

21

 

13.4

Captions

22

 

13.5

Number and Gender of Words

22

 

13.6

Notices

22

 

13.7

Governing Law and Venue

24

 

13.8

Entire Agreement

24

 

13.9

Amendments

24

 

13.10

Severability

24

 

13.11

Multiple Counterparts/Facsimile Signatures

24

 

13.12

Construction

24

 

13.13

Confidentiality

25

 

13.14

Time of the Essence

25

 

13.15

Waiver

25

 

13.16

Attorneys Fees

25

 

13.17

Time Zone/Time Periods

25

 

13.18

1031 Exchange

25

 

13.19

No Personal Liability of Officers, Trustees or Directors of

 

 

 

Seller’s Partners

26

 

13.20

No Exclusive Negotiations

26

 

13.21

ADA Disclosure

26

 

13.22

No Recording

26

 

13.23

Relationship of Parties

27

 

13.24

Dispute Resolution

27

 

13.25

AIMCO Marks

27

 

13.26

Non‑Solicitation of Employees

27

 

13.27

Survival

27

 

13.28

Multiple Purchasers

28

Article XIV

LEAD–BASED PAINT DISCLOSURE

28

 

14.1

Disclosure

28

 

14.2

Consent Agreement

28

Article XV

CROSS TERMINATION

28

 

15.1

Cross Termination

28

 

 


PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 28th
day of October, 2008 (the "Effective Date"), by and CCIP LOFT, L.L.C.,, a
Delaware limited liability company, having an address at 4582 South Ulster
Street Parkway, Suite 1100, Denver, Colorado 80237 ("Seller"), and THE EMBASSY
GROUP LLC, a New York limited liability company, having a principal address at 3
College Road, Suite 203, Airmont, New York 10952 ("Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.                        Seller owns the real estate located in Wake County,
North Carolina, as more particularly described in Exhibit A attached hereto and
made a part hereof, and the improvements thereon, commonly known as The Loft
Apartments.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

Article I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1. attached hereto
and made a part hereof.

Article II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1              Purchase and Sale.  Seller agrees to sell and convey the
Property to Purchaser and Purchaser agrees to purchase the Property from Seller,
all in accordance with the terms and conditions set forth in this Contract.

2.2              Purchase Price and Deposit.  The total purchase price
("Purchase Price") for the Property shall be an amount equal to $10,000,000,
payable by Purchaser, as follows:

2.2.1        Within 2 Business Days following the Effective Date, Purchaser
shall deliver to LandAmerica Commercial Services, c/o Peppy Newton, One Market
Plaza, Spear St. Tower, Suite 1850, San Francisco, CA 94105 ("Escrow Agent" or
"Title Insurer") an initial deposit (the "Initial Deposit") of $100,000 by wire
transfer of immediately available funds ("Good Funds").  The Initial Deposit
shall be held and disbursed in accordance with the escrow provisions set forth
in Section 2.3.

2.2.2        On or before the day that the Feasibility Period expires, Purchaser
shall deliver to Escrow Agent an additional deposit (the "Additional Deposit")
of $100,000 by wire transfer of Good Funds.  The Additional Deposit shall be
held and disbursed in accordance with the escrow provisions set forth in Section
2.3.

2.2.3        The balance of the Purchase Price for the Property shall be paid to
and received by Escrow Agent by wire transfer of Good Funds no later than
12:00 noon (in the time zone in which the Escrow Agent is located) on the
Closing Date (or such earlier time as required by Seller’s lender).

2.3              Escrow Provisions Regarding Deposit.

2.3.1        Escrow Agent shall hold the Deposit and make delivery of the
Deposit to the party entitled thereto under the terms of this Contract.  Escrow
Agent shall invest the Deposit in such short‑term, high‑grade securities,
interest‑bearing bank accounts, money market funds or accounts, bank
certificates of deposit or bank repurchase contracts as Escrow Agent, in its
discretion, deems suitable, and all interest and income thereon shall become
part of the Deposit and shall be remitted to the party entitled to the Deposit
pursuant to this Contract.

2.3.2        Escrow Agent shall hold the Deposit until the earlier occurrence of
(i) the Closing Date, at which time the Deposit shall be applied against the
Purchase Price, or (ii) the date on which Escrow Agent shall be authorized to
disburse the Deposit as set forth in Section 2.3.3.  The tax identification
numbers of the parties shall be furnished to Escrow Agent upon request.

2.3.3        If the Deposit has not been released earlier in accordance with
Section 2.3.2 and either party makes a written demand upon Escrow Agent for
payment of the Deposit, Escrow Agent shall give written notice to the other
party of such demand.  If Escrow Agent does not receive a written objection from
the other party to the proposed payment within 5 Business Days after the giving
of such notice, Escrow Agent is hereby authorized to make such payment (subject
to Purchaser’s obligation under Section 3.5.2 to return or certify the
destruction of all Third-Party Reports and information and Materials provided to
Purchaser as a pre-condition to the return of Deposit to Purchaser).  If Escrow
Agent does receive such written objection within such 5‑Business Day period,
Escrow Agent shall continue to hold such amount until otherwise directed by
written instructions from the parties to this Contract or a final judgment or
arbitrator’s decision.  However, Escrow Agent shall have the right at any time
to deposit the Deposit and interest thereon, if any, with a court of competent
jurisdiction in the state in which the Property is located.  Escrow Agent shall
give written notice of such deposit to Seller and Purchaser.  Upon such deposit,
Escrow Agent shall be relieved and discharged of all further obligations and
responsibilities hereunder. 

2.3.4        The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties for any act or
omission on its part unless taken or suffered in bad faith in willful disregard
of this Contract or involving gross negligence.  Seller and Purchaser jointly
and severally shall indemnify and hold Escrow Agent harmless from and against
all costs, claims and expenses, including reasonable attorney’s fees, incurred
in connection with the performance of Escrow Agent’s duties hereunder, except
with respect to actions or omissions taken or suffered by Escrow Agent in bad
faith, in willful disregard of this Contract or involving gross negligence on
the part of the Escrow Agent.

2.3.5        The parties shall deliver to Escrow Agent an executed copy of this
Contract, which shall constitute the sole instructions to Escrow Agent.  Escrow
Agent shall execute the signature page for Escrow Agent attached hereto with
respect to the provisions of this Section 2.3; provided, however, that (a)
Escrow Agent’s signature hereon shall not be a prerequisite to the binding
nature of this Contract on Purchaser and Seller, and (b) the signature of Escrow
Agent will not be necessary to amend any provision of this Contract other than
Section 2.3.

2.3.6        Escrow Agent, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of
1986, as amended (the "Code"), shall file all necessary information, reports,
returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code.  Further, Escrow Agent agrees to indemnify and hold Purchaser,
Seller, and their respective attorneys and brokers harmless from and against any
Losses resulting from Escrow Agent’s failure to file the reports Escrow Agent is
required to file pursuant to this section.

2.3.7        The provisions of this Section 2.3 shall survive the termination of
this Contract, and if not so terminated, the Closing and delivery of the Deed to
Purchaser.

Article III
FEASIBILITY PERIOD

3.1              Feasibility Period.  Subject to the terms of Section 3.3 and
3.4 and the rights of Tenants under the Leases, from the Effective Date to and
including the date which is 30 days after the Effective Date (the "Feasibility
Period"), Purchaser, and its agents, contractors, engineers, surveyors,
attorneys, and employees (collectively, "Consultants") shall, at no cost or
expense to Seller, have the right from time to time to enter onto the Property:

3.1.1        To conduct and make any and all customary studies, tests,
examinations, inquiries, inspections and investigations  of or concerning the
Property, review the Materials and otherwise confirm any and all matters which
Purchaser may reasonably desire to confirm with respect to the Property and
Purchaser’s intended use thereof (collectively, the "Inspections");

3.1.2        To confirm any and all matters which Purchaser may reasonably
desire to confirm with respect to the Property;

3.1.3        To ascertain and confirm the suitability of the Property for
Purchaser’s intended use of the Property;

3.1.4        To review the Materials at Purchaser’s sole cost and expense.

3.2              Expiration of Feasibility Period.  If the results of any of the
matters in Section 3.1 appear unsatisfactory to Purchaser for any reason or if
Purchaser elects not to proceed with the transaction contemplated by this
Contract for any other reason, or for no reason whatsoever, in Purchaser’s sole
and absolute discretion, then Purchaser shall have the right to terminate this
Contract by giving written notice to that effect to Seller and Escrow Agent on
or before 5:00 p.m. (in the time zone in which the Escrow Agent is located) on
the date of expiration of the Feasibility Period.  If Purchaser exercises such
right to terminate, this Contract shall terminate and be of no further force and
effect subject to and except for the Survival Provisions, and Escrow Agent shall
forthwith return the Initial Deposit to Purchaser (subject to Purchaser’s
obligation under Section 3.5.2 to return or certify the destruction of all
Third-Party Reports and information and Materials provided to Purchaser as a
pre-condition to the return of Deposit to Purchaser).  If Purchaser fails to
provide Seller with written notice of termination prior to the expiration of the
Feasibility Period in strict accordance with the notice provisions of this
Contract, Purchaser’s right to terminate under this Section 3.2 shall be
permanently waived and this Contract shall remain in full force and effect, the
Deposit (including both the Initial Deposit and, when delivered in accordance
with Section 2.2.2, the Additional Deposit), except as expressly set forth
herein to the contrary, shall be non-refundable, and Purchaser's obligation to
purchase the Property shall be non-contingent and unconditional except only for
satisfaction of the conditions expressly stated in Section 8.1.

3.3              Conduct of Investigation.  Purchaser shall not permit any
mechanics’ or materialmen’s’ liens or any other liens to attach to the Property
by reason of the performance of any work or the purchase of any materials by
Purchaser or any other party in connection with any Inspections conducted by or
for Purchaser.  Purchaser shall give reasonable notice to Seller a reasonable
time prior to entry onto the Property and shall permit Seller to have a
representative present during all investigations and inspections of the Property
conducted at the Property.  Purchaser shall take all reasonable actions and
implement all protections necessary to ensure that all actions taken in
connection with the Inspections, and all equipment, materials and substances
generated, used or brought onto the Property pose no material threat to the
safety of persons or the environment and cause no damage to the Property or
other property of Seller or other persons.  All information made available by
Seller to Purchaser in accordance with this Contract or obtained by Purchaser in
the course of its Inspections shall be treated as confidential information by
Purchaser, and, prior to the purchase of the Property by Purchaser, Purchaser
shall use its commercially reasonable efforts to prevent its Consultants from
divulging such information to any unrelated third parties except as reasonably
necessary to third parties engaged by Purchaser for the limited purpose of
analyzing and investigating such information for the purpose of consummating the
transaction contemplated by this Contract or any financing in connection
therewith. The provisions of this Section 3.3 shall survive the termination of
this Contract, and if not so terminated shall survive (except for the
confidentiality provisions of this Section 3.3) the Closing and delivery of the
Deed to Purchaser.

3.4              Purchaser Indemnification.

3.4.1        Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller’s sole discretion), defend (with counsel approved by Seller)
Seller, together with Seller’s affiliates, parent and subsidiary entities,
successors, assigns, partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, agents, Property
Manager, Regional Property Manager, and AIMCO (collectively, including Seller,
"Seller’s Indemnified Parties"), from and against any and all damages,
mechanics’ liens, liabilities, penalties, interest, losses, demands, actions,
causes of action, claims, costs and expenses (including reasonable attorneys’
fees, including the cost of in‑house counsel and appeals) (collectively,
"Losses") arising from or related to Purchaser’s or its Consultants’ entry onto
the Property, and any Inspections or other matters performed by Purchaser or
Purchaser’s Consultants with respect to the Property during the Feasibility
Period or otherwise.  Purchaser shall, however, not be liable for any damages
incurred by Seller resulting from the mere discovery by Purchaser of a
pre-existing condition at or with regard to the Property; provided, however,
that, if Purchaser proceeds with acquisition of the Property after the
expiration of the Feasibility Period, Purchaser shall accept the Property with
such pre-existing condition and assume any liabilities associated therewith.

3.4.2        Notwithstanding anything in this Contract to the contrary,
Purchaser shall not be permitted to perform any invasive tests on the Property
without Seller’s prior written consent, which consent may be withheld in
Seller’s sole discretion.  Further, Seller shall have the right, without
limitation, to disapprove any and all entries, surveys, tests (including,
without limitation, a Phase II environmental study of the Property),
investigations and other matters that in Seller’s reasonable judgment could
result in any injury to the Property or breach of any contract, or expose Seller
to any Losses or violation of applicable law, or otherwise adversely affect the
Property or Seller’s interest therein.  Purchaser shall use commercially
reasonable efforts to minimize disruption to Tenants in connection with
Purchaser’s or its Consultants’ activities pursuant to this Section.  No consent
by the Seller to any such activity shall be deemed to constitute a waiver by
Seller or assumption of liability or risk by Seller.  Purchaser hereby agrees to
restore, at Purchaser’s sole cost and expense, the Property to the same
condition existing immediately prior to Purchaser’s exercise of its rights
pursuant to this Article III.  Purchaser shall maintain and cause its third
party consultants to maintain (a) casualty insurance and commercial general
liability insurance with coverages of not less than $1,000,000.00 for injury or
death to any one person and $3,000,000.00 for injury or death to more than one
person and $1,000,000.00 with respect to property damage, and (b) worker’s
compensation insurance for all of their respective employees in accordance with
the law of the state in which the Property is located.  Purchaser shall deliver
proof of the insurance coverage required pursuant to this Section 3.4.2 to
Seller (in the form of a certificate of insurance) prior to the earlier to occur
of (i) Purchaser’s or Purchaser’s Consultants’ entry onto the Property, or
(ii) the expiration of 5 days after the Effective Date.  The provisions of this
Section 3.4 shall survive the termination of this Contract, and if not so
terminated, the Closing and delivery of the Deed to Purchaser.

3.5              Property Materials.

3.5.1        To the extent the same exist and are in Seller's possession or
reasonable control (subject to Section 3.5.2), Seller agrees to make the
documents set forth on Schedule 3.5 (the "Materials") available at the Property
for review and copying by Purchaser at Purchaser's sole cost and expense.  In
the alternative, at Seller's option, Seller may deliver some or all of the
Materials to Purchaser, or make the same available to Purchaser on a secure web
site (Purchaser agrees that any item to be delivered by Seller under this
Contract shall be deemed delivered to the extent available to Purchaser on such
secured web site).  To the extent that Purchaser determines that any of the
Materials have not been made available or delivered to Purchaser pursuant to
this Section 3.5.1, Purchaser shall notify Seller and Seller shall use
commercially reasonable efforts to deliver the same to Purchaser within 5
Business Days after such notification is received by Seller; provided, however,
that under no circumstances will the Feasibility Period be extended and
Purchaser's sole remedy will be to terminate this Contract pursuant to Section
3.2.

3.5.2        In providing such information and the Materials to Purchaser, other
than Seller’s Representations, Seller makes no representation or warranty,
express, written, oral, statutory, or implied, and all such representations and
warranties are hereby expressly excluded and disclaimed.  Any information and
Materials provided by Seller to Purchaser pursuant to this Contract is for
informational purposes only and, together with all Third‑Party Reports, shall be
returned by Purchaser to Seller (or the destruction thereof shall be certified
in writing by Purchaser to Seller) as a condition to return of the Deposit to
Purchaser (if Purchaser is otherwise entitled to such Deposit pursuant to the
terms of this Contract) if this Contract is terminated for any reason. 
Purchaser shall not in any way be entitled to rely upon the accuracy of such
information and Materials.  Purchaser recognizes and agrees that the Materials
and other documents and information delivered or made available by Seller
pursuant to this Contract may not be complete or constitute all of such
documents which are in Seller's possession or control, but are those that are
readily available to Seller after reasonable inquiry to ascertain their
availability.  Purchaser understands that, although Seller will use commercially
reasonable efforts to locate and make available the Materials and other
documents required to be delivered or made available by Seller pursuant to this
Contract, Purchaser will not rely on such Materials or other documents as being
a complete and accurate source of information with respect to the Property, and
will instead in all instances rely exclusively on its own Inspections and
Consultants with respect to all matters which it deems relevant to its decision
to acquire, own and operate the Property.

3.5.3        In addition to the items set forth on Schedule 3.5, no later than
3 Business Days after the Effective Date, Seller shall deliver to Purchaser (or
otherwise make available to Purchaser as provided under Section 3.5.1) the most
recent rent roll for the Property listing the move‑in date, monthly base rent
payable, lease expiration date and unapplied security deposit for each Lease
(the "Rent Roll").  The Rent Roll shall be part of the Materials for all
purposes under this Contract.  Seller makes no representations or warranties
regarding the Rent Roll other than the express representations or warranties
regarding the Rent Roll set forth in Section 6.1.6.  Seller shall update the
Rent Roll in accordance with Section 5.2.9.

3.5.4        In addition to the items set forth on Schedule 3.5, no later than
3 Business Days after the Effective Date, Seller shall deliver to Purchaser (or
otherwise make available to Purchaser as provided under Section 3.5.1) a list of
all current Property Contracts (the "Property Contracts List").  Seller makes no
representations or warranties regarding the Property Contracts List other than
the express representations set forth in Section 6.1.7.  Seller shall update the
Property Contracts in accordance with Section 5.2.10.

3.5.5        The provisions of this Section 3.5 shall survive the Closing and
delivery of Deed to Purchaser.

3.6              Property Contracts.  On or before the expiration of the
Feasibility Period, Purchaser may deliver written notice to Seller (the
"Property Contracts Notice") specifying any Property Contracts which Purchaser
desires to terminate at the Closing (the "Terminated Contracts"); provided that
(a) the effective date of such termination on or after Closing shall be subject
to the express terms of such Terminated Contracts, (b) if any such Property
Contract cannot by its terms be terminated at Closing, it shall be assumed by
Purchaser and not be a Terminated Contract, and (c) to the extent that any such
Terminated Contract requires payment of a penalty, premium, or damages,
including liquidated damages, for cancellation, Purchaser shall be solely
responsible for the payment of any such cancellation fees, penalties, or
damages, including liquidated damages.  If Purchaser fails to deliver the
Property Contracts Notice on or before the expiration of the Feasibility Period,
there shall be no Terminated Contracts and Purchaser shall assume all Property
Contracts at the Closing.  If Purchaser delivers the Property Contracts Notice
to Seller on or before the expiration of the Feasibility Period, then
simultaneously therewith, Purchaser shall deliver to Seller a vendor termination
notice (in the form attached hereto as Exhibit F) for each Terminated Contract
informing the vendor(s) of the termination of such Terminated Contract as of the
Closing Date (subject to any delay in the effectiveness of such termination
pursuant to the express terms of each applicable Terminated Contract) (the
"Vendor Terminations").  Seller shall sign the Vendor Terminations prepared by
Purchaser, and deliver them to all applicable vendors.  To the extent that any
Property Contract to be assigned to Purchaser requires vendor consent, then,
prior to the Closing, Purchaser may attempt to obtain from each applicable
vendor a consent (each a "Required Assignment Consent") to such assignment. 
Seller agrees to reasonably cooperate, at no material cost to Seller, with
Purchaser in obtaining such Required Assignment Consent. Purchaser shall
indemnify, hold harmless and, if requested by Seller (in Seller’s sole
discretion), defend (with counsel approved by Seller) Seller’s Indemnified
Parties from and against any and all Losses arising from or related to
Purchaser’s failure to obtain any Required Assignment Consent.

Article IV
TITLE

4.1              Title Documents.  Within 10 days after the Effective Date,
Seller shall cause to be delivered to Purchaser a standard form commitment
("Title Commitment") to provide a standard American Land Title Association
owner’s title insurance policy for the Property, using the most recent standard
American Land Title Association form, in an amount equal to the Purchase Price
(the "Title Policy"), together with copies of all instruments identified as
exceptions therein (together with the Title Commitment, referred to herein as
the "Title Documents").  Seller shall be responsible only for payment of the
basic premium for the Title Policy.  Purchaser shall be solely responsible for
payment of all other costs relating to procurement of the Title Commitment, the
Title Policy, and any requested endorsements. 

4.2              Survey.  Subject to Section 3.5.2, within 3 Business Days after
the Effective Date, Seller shall deliver to Purchaser or make available at the
Property any existing survey of the Property (the "Existing Survey").  Purchaser
may, at its sole cost and expense, order a new or updated survey of the Property
either before or after the Effective Date (such new or updated survey, together
with the Existing Survey, is referred to herein as the "Survey").

4.3              Objection and Response Process.  On or before the date which is
20 days after the Effective Date (the "Objection Deadline"), Purchaser shall
give written notice (the "Objection Notice") to the attorneys for Seller of any
matter set forth in the Title Documents or the Survey to which Purchaser objects
(the "Objections").  If Purchaser fails to tender an Objection Notice on or
before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before 25 days after the Effective Date (the "Response
Deadline"), Seller may, in Seller’s sole discretion, give Purchaser notice (the
"Response Notice") of those Objections which Seller is willing to cure, if any. 
Seller shall be entitled to reasonable adjournments of the Closing Date to cure
the Objections but not beyond the expiration of Purchaser’s mortgage commitment
or rate lock.  If Seller fails to deliver a Response Notice by the Response
Deadline, Seller shall be deemed to have elected not to cure or otherwise
resolve any matter set forth in the Objection Notice.  If Purchaser is
dissatisfied with the Response Notice or the lack of Response Notice, Purchaser
may, as its exclusive remedy, exercise its right to terminate this Contract
prior to the expiration of the Feasibility Period in accordance with the
provisions of Section 3.2.  If Purchaser fails to timely exercise such right,
Purchaser shall be deemed to accept the Title Documents and Survey with
resolution, if any, of the Objections set forth in the Response Notice (or if no
Response Notice is tendered, without any resolution of the Objections) and
without any reduction or abatement of the Purchase Price.

4.4              Permitted Exceptions.  The Deed delivered pursuant to this
Contract shall be subject to the following, all of which shall be deemed
"Permitted Exceptions":

4.4.1        All matters shown in the Title Documents and the Survey, other than
(a) those Objections, if any, which Seller has agreed to cure pursuant to the
Response Notice under Section 4.3, (b) mechanics’ liens and taxes due and
payable with respect to the period preceding Closing, (c) the standard exception
regarding the rights of parties in possession, which shall be limited to those
parties in possession pursuant to the Leases, and (d) the standard exception
pertaining to taxes, which shall be limited to taxes and assessments payable in
the year in which the Closing occurs and subsequent taxes and assessments;

4.4.2        All Leases;

4.4.3        Applicable zoning and governmental regulations and ordinances;

4.4.4        Any defects in or objections to title to the Property, or title
exceptions or encumbrances, arising by, through or under Purchaser; and

4.4.5        The terms and conditions of this Contract.

4.5              Existing Deed of Trust.  It is understood and agreed that,
whether or not Purchaser gives an Objection Notice with respect thereto, any
deeds of trust and/or mortgages which secure the Note (collectively, the "Deed
of Trust") or other monetary liens voluntarily caused or created by Seller after
the Effective Date, shall not be deemed Permitted Exceptions, whether Purchaser
gives further written notice of such or not, and shall be paid off, satisfied,
discharged and/or cured from proceeds of the Purchase Price at Closing.

4.6              Subsequently Disclosed Exceptions.  If at any time after the
expiration of the Feasibility Period, any update to the Title Commitment
discloses any additional item that materially adversely affects title to the
Property which was not disclosed on any version of the Title Commitment
delivered to Purchaser during the Feasibility Period (the "New Exception"),
Purchaser shall have a period of 5 days from the date of its receipt of such
update (the "New Exception Review Period") to review and notify Seller in
writing of Purchaser’s approval or disapproval of the New Exception.  If
Purchaser disapproves of the New Exception, Seller may, in Seller’s sole
discretion, notify Purchaser as to whether it is willing to cure the New
Exception.  If Seller elects to cure the New Exception, Seller shall be entitled
to reasonable adjournments of the Closing Date to cure the New Exception but not
beyond the expiration of Purchaser’s mortgage commitment or rate lock.  If
Seller fails to deliver a notice to Purchaser within 3 days after the expiration
of the New Exception Review Period, Seller shall be deemed to have elected not
to cure the New Exception.  If Purchaser is dissatisfied with Seller’s response,
or lack thereof, Purchaser may, as its exclusive remedy elect either: (i) to
terminate this Contract, in which event the Deposit shall be promptly returned
to Purchaser or (ii) to waive the New Exception and proceed with the
transactions contemplated by this Contract, in which event Purchaser shall be
deemed to have approved the New Exception.  If Purchaser fails to notify Seller
of its election to terminate this Contract in accordance with the foregoing
clause within 6 days after the expiration of the New Exception Review Period,
Purchaser shall be deemed to have elected to approve and irrevocably waive any
objections to the New Exception.

4.7              Purchaser Financing.  Purchaser assumes full responsibility to
obtain the funds required for settlement, and Purchaser’s acquisition of such
funds shall not be a contingency to the Closing.

4.8              Housing Assistance Program Vouchers.   Intentionally deleted.

Article V
CLOSING

5.1              Closing Date.  The Closing shall occur on or before December
12, 2008 at the time set forth in Section 2.2.3 (the "Closing Date") through an
escrow with Escrow Agent, whereby the Seller, Purchaser and their attorneys need
not be physically present at the Closing and may deliver documents by overnight
air courier or other means.  Provided that Purchaser is not in default under the
terms of this Contract, Purchaser shall be permitted a one-time extension of the
Closing Date to January 6, 2009 by delivering written notice to Seller no later
than 7 days prior to the scheduled Closing Date specified in the first sentence
of this paragraph.  In the event Purchaser does not extend the Closing date as
provided in the foregoing sentence, Seller may extend the Closing Date to any
date up to and including January 6, 2009, provided Seller provides Purchaser
with notice at least three Business Days prior to the new Closing Date.  

5.2              Seller Closing Deliveries.  No later than 1 Business Day prior
to the Closing Date, Seller shall deliver to Escrow Agent, each of the following
items:

5.2.1        Limited Warranty Deed (the "Deed") in the form attached as
Exhibit B to Purchaser, subject to the Permitted Exceptions.

5.2.2        A Bill of Sale in the form attached as Exhibit C.

5.2.3        A General Assignment in the form attached as Exhibit D (the
"General Assignment").

5.2.4        An Assignment of Leases and Security Deposits in the form attached
as Exhibit E (the "Leases Assignment").

5.2.5        A closing statement executed by Seller.

5.2.6        A title affidavit or at Seller's option an indemnity, as
applicable, in the customary form to enable Title Insurer to delete the standard
exceptions to the title insurance policy set forth in this Contract (other than
matters constituting any Permitted Exceptions and matters which are to be
completed or performed post-Closing) to be issued pursuant to the Title
Commitment; provided that such affidavit does not subject Seller to any greater
liability, or impose any additional obligations, other than as set forth in this
Contract.

5.2.7        A certification of Seller’s non‑foreign status pursuant to
Section 1445 of the Internal Revenue Code of 1986, as amended.

5.2.8        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Seller’s authority to consummate this transaction.

5.2.9        An updated Rent Roll reflecting the information required in Section
3.5.3; provided, however, that the content of such updated Rent Roll shall in no
event expand or modify the conditions to Purchaser’s obligation to close as
specified under Section 8.1.

5.2.10    An updated Property Contracts List reflecting the information required
in Section 3.5.4; provided, however, that the content of such updated Property
Contracts List shall in no event expand or modify the conditions to Purchaser’s
obligation to close as specified under Section 8.1.

5.2.11    A letter in the form attached hereto as Exhibit F prepared and signed
by Seller to each of the vendors under the Terminated Contracts  (Purchaser
shall be solely responsible for identifying each of the Terminated Contracts)
informing them of the termination of such Terminated Contract as of the Closing
Date (subject to any delay in the effectiveness of such termination Notification
letters to all Tenants prepared and executed by Seller in the form attached
hereto as Exhibit G pursuant to the express terms of each applicable Terminated
Contract) (the "Vendor Terminations").

5.3              Purchaser Closing Deliveries.  No later than 1 Business Day
prior to the Closing Date (except for the balance of the Purchase Price which is
to be delivered at the time specified in Section 2.2.3), Purchaser shall deliver
to the Escrow Agent (for disbursement to Seller upon the Closing) the following
items:

5.3.1        The full Purchase Price (with credit for the Deposit), plus or
minus the adjustments or prorations required by this Contract.

5.3.2        A title affidavit (or at Purchaser's option an indemnity)
pertaining to Purchaser's activity on the Property prior to Closing, in the
customary form to enable Title Insurer to delete the standard exceptions to the
title insurance policy set forth in this Contract (other than matters
constituting any Permitted Exceptions and matters which are to be completed or
performed post-Closing) to be issued pursuant to the Title Commitment; provided
that such affidavit does not subject Purchaser to any greater liability, or
impose any additional obligations, other than as set forth in this Contract.

5.3.3        Any declaration or other statement which may be required to be
submitted to the local assessor with respect to the terms of the sale of the
Property.

5.3.4        A closing statement executed by Purchaser.

5.3.5        A countersigned counterpart of the General Assignment.

5.3.6        A countersigned counterpart of the Leases Assignment.

5.3.7        Any cancellation fees or penalties due to any vendor under any
Terminated Contract as a result of the termination thereof.

5.3.8        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser’s authority to consummate this transaction.

5.4              Closing Prorations and Adjustments.

5.4.1        General.  All normal and customarily proratable items, including,
without limitation, collected rents, operating expenses, personal property
taxes, other operating expenses and fees, shall be prorated as of the Closing
Date, Seller being charged or credited, as appropriate, for all of same
attributable to the period up to the Closing Date (and credited for any amounts
paid by Seller attributable to the period on or after the Closing Date, if
assumed by Purchaser) and Purchaser being responsible for, and credited or
charged, as the case may be, for all of the same attributable to the period on
and after the Closing Date.  Seller shall prepare a proration schedule (the
"Proration Schedule") of the adjustments described in this Section 5.4 prior to
Closing.  Such adjustments shall be paid by Purchaser to Seller (if the
prorations result in a net credit to Seller) or by Seller to Purchaser (if the
prorations result in a net credit to Purchaser), by increasing or reducing the
cash to be paid by Purchaser at Closing.

5.4.2        Operating Expenses.  All of the operating, maintenance, taxes
(other than real estate taxes), and other expenses incurred in operating the
Property that Seller customarily pays, and any other costs incurred in the
ordinary course of business for the management and operation of the Property,
shall be prorated on an accrual basis.  Seller shall pay all such expenses that
accrue prior to the Closing Date and Purchaser shall pay all such expenses that
accrue from and after the Closing Date.

5.4.3        Utilities.  The final readings and final billings for utilities
will be made if possible as of the Closing Date, in which case Seller shall pay
all such bills as of the Closing Date and no proration shall be made at the
Closing with respect to utility bills.  Otherwise, a proration shall be made
based upon the parties' reasonable good faith estimate and a readjustment made
within 30 days after the Closing, if necessary.  Seller shall be entitled to the
return of any deposit(s) posted by it with any utility company, and Seller shall
notify each utility company serving the Property to terminate Seller’s account,
effective as of noon on the Closing Date.

5.4.4        Real Estate Taxes.  Any real estate ad valorem or similar taxes for
the Property, or any installment of assessments payable in installments which
installment is payable in the calendar year of Closing, shall be prorated to the
date of Closing, based upon actual days involved.  The proration of real
property taxes or installments of assessments shall be based upon the assessed
valuation and tax rate figures (assuming payment at the earliest time to allow
for the maximum possible discount) for the year in which the Closing occurs to
the extent the same are available; provided, however, that in the event that
actual figures (whether for the assessed value of the Property or for the tax
rate) for the year of Closing are not available at the Closing Date, the
proration shall be made using figures from the preceding year (assuming payment
at the earliest time to allow for the maximum possible discount).  The proration
of real property taxes or installments of assessments shall be final and not
subject to re‑adjustment after Closing. 

5.4.5        Property Contracts.  Purchaser shall assume at Closing the
obligations under the Property Contracts assumed by Purchaser; however,
operating expenses shall be prorated under Section 5.4.2.

5.4.6        Leases.

5.4.6.1            All collected rent (whether fixed monthly rentals, additional
rentals, escalation rentals, retroactive rentals, operating cost pass‑throughs
or other sums and charges payable by Tenants under the Leases), income and
expenses from any portion of the Property shall be prorated as of the Closing
Date (prorated for any partial month).  Purchaser shall receive all collected
rent and income attributable to dates from and after the Closing Date.  Seller
shall receive all collected rent and income attributable to dates prior to the
Closing Date.  Notwithstanding the foregoing, no prorations shall be made in
relation to either (a) non‑delinquent rents which have not been collected as of
the Closing Date, or (b) delinquent rents existing, if any, as of the Closing
Date (the foregoing (a) and (b) referred to herein as the "Uncollected Rents"). 
In adjusting for Uncollected Rents, no adjustments shall be made in Seller’s
favor for rents which have accrued and are unpaid as of the Closing, but
Purchaser shall pay Seller such accrued Uncollected Rents as and when collected
by Purchaser.  Purchaser agrees to bill Tenants of the Property for all
Uncollected Rents and to take reasonable actions to collect Uncollected Rents. 
From and after the Closing, all rent (whether fixed monthly rentals, additional
rentals, escalation rentals, retroactive rentals, operating cost pass-throughs
or other sums and charges payable by Tenants under the Leases), income and
expenses from any portion of the Property shall be first applied to current rent
owed to Purchaser (including delinquent rent owed to Purchaser after Closing),
then to delinquent rents owed to Seller for periods prior to Closing.  After the
Closing, Seller shall continue to have the right, but not the obligation, in its
own name, to demand payment of and to collect Uncollected Rents owed to Seller
by any Tenant, which right shall include, without limitation, the right to
continue or commence legal actions or proceedings against any Tenant and the
delivery of the Leases Assignment shall not constitute a waiver by Seller of
such right; provided however, that the foregoing right of Seller shall be
limited to actions seeking monetary damages and, in no event, shall Seller seek
to evict any Tenants in any action to collect Uncollected Rents.  Purchaser
agrees to cooperate with Seller in connection with all efforts by Seller to
collect such Uncollected Rents and to take all steps, whether before or after
the Closing Date, as may be necessary to carry out the intention of the
foregoing, including, without limitation, the delivery to Seller, within 7 days
after a written request, of any relevant books and records (including, without
limitation, rent statements, receipted bills and copies of tenant checks used in
payment of such rent), the execution of any and all consents or other documents,
and the undertaking of any act reasonably necessary for the collection of such
Uncollected Rents by Seller; provided, however, that Purchaser’s obligation to
cooperate with Seller pursuant to this sentence shall not obligate Purchaser to
terminate any Tenant lease with an existing Tenant or evict any existing Tenant
from the Property.

5.4.6.2            At Closing, Purchaser shall receive a credit against the
Purchase Price in an amount equal to the received and unapplied balance of all
cash (or cash equivalent) Tenant Deposits, including, but not limited to,
security, damage or other refundable deposits paid by any of the Tenants to
secure their respective obligations under the Leases, together, in all cases,
with any interest payable to the Tenants thereunder as may be required by their
respective Tenant Lease or state law (the "Tenant Security Deposit Balance"). 
Any cash (or cash equivalents) held by Seller which constitutes the Tenant
Security Deposit Balance shall be retained by Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by
Seller pursuant to this Contract (or any of the documents delivered at Closing),
but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by Purchaser.  The Tenant Security Deposit Balance
shall not include any non‑refundable deposits or fees paid by Tenants to Seller,
either pursuant to the Leases or otherwise.  Between the Effective Date and the
Closing Date, Seller shall not apply any Tenant Security Deposits against
delinquent rent of a Tenant unless such Tenant no longer occupies space at the
Property.

5.4.6.3            With respect to operating expenses, taxes, utility charges,
other operating cost pass-throughs, retroactive rental escalations, sums or
charges payable by Tenants under the Tenant Leases, to the extent that Seller
has received as of the Closing payments allocable to periods subsequent to
Closing, the same shall be properly prorated with an adjustment in favor of
Purchaser, and Purchaser shall receive a credit therefor at Closing.  With
respect to any payments received by Purchaser after the Closing allocable to
Seller prior to Closing, Purchaser shall promptly pay the same to Seller.

5.4.7        Insurance.  No proration shall be made in relation to insurance
premiums and insurance policies will not be assigned to Purchaser.  Seller shall
have the risk of loss of the Property until 11:59 p.m. the day prior to the
Closing Date, after which time the risk of loss shall pass to Purchaser and
Purchaser shall be responsible for obtaining its own insurance thereafter.

5.4.8        Employees.  All of Seller’s and Seller’s manager’s on‑site
employees shall have their employment at the Property terminated as of the
Closing Date.

5.4.9        Closing Costs.  Purchaser shall pay any premiums or fees required
to be paid by Purchaser with respect to the Title Policy pursuant to
Section 4.1, and one‑half of the customary closing costs of the Escrow Agent. 
Seller shall pay any transfer, sales, use, gross receipts or similar taxes, the
cost of recording any instruments required to discharge any liens or
encumbrances against the Property, the base premium for the Title Policy to the
extent required by Section 4.1, and one‑half of the customary closing costs of
the Escrow Agent. 

5.4.10    Utility Contracts.  Intentionally deleted. 

5.4.11    Possession.  Possession of the Property, subject to the Leases,
Property Contracts, which are not identified as Terminated Contracts during the
Feasibility Period (subject to the limitations of Section 3.6), and Permitted
Exceptions, shall be delivered to Purchaser at the Closing upon release from
escrow of all items to be delivered by Purchaser pursuant to Section 5.3,
including without limitation, the Purchase Price.  To the extent reasonably
available to Seller, originals or copies of the Leases and Property Contracts,
lease files, warranties, guaranties, operating manuals, keys to the property,
and Seller’s books and records (other than proprietary information)
(collectively, "Seller’s Property‑Related Files and Records") regarding the
Property shall be made available to Purchaser at the Property after the
Closing.  Prior to Closing, Seller shall be entitled to copy any of Seller's
Property-Related Files and Records, and, following Closing, shall be entitled to
retain such copies for Seller's own use.  With respect to any of Seller's
Related Files that are not copied pursuant to the foregoing sentence, if at any
time after Closing Purchaser desires to dispose of Seller's Property-Related
Files and Records, Purchaser must first provide Seller prior written notice (the
"Records Disposal Notice").  Seller shall have a period of 30 days after receipt
of the Records Disposal Notice to enter the Property (or such other location
where such records are then stored) and remove or copy those of Seller's
Property Related Files and Records that Seller desires to retain.  Survival. 
The provisions of this Section 5.4 shall survive the Closing and delivery of the
Deed to Purchaser. 

5.5              Post Closing Adjustments.  In general, and except as provided
in this Contract or the Closing Documents, Seller shall be entitled to all
income, and shall pay all expenses, relating to the operation of the Property
for the period prior to the Closing Date and Purchaser shall be entitled to all
income, and shall pay all expenses, relating to the operation of the Property
for the period commencing on and after the Closing Date.  Purchaser or Seller
may request that Purchaser and Seller undertake to re‑adjust any item on the
Proration Schedule (or any item omitted therefrom), with the exception of real
property taxes which shall be final and not subject to readjustment, in
accordance with the provisions of Section 5.4 of this Contract; provided,
however, that neither party shall have any obligation to re‑adjust any items
(a) after the expiration of 60 days after Closing, or (b) subject to such 60‑day
period, unless such items exceed $5,000.00 in magnitude (either individually or
in the aggregate).  The provisions of this Section 5.5 shall survive the Closing
and delivery of the Deed to Purchaser.

Article VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1              Seller’s Representations.  Except, in all cases, for any fact,
information or condition disclosed in the Title Documents, the Permitted
Exceptions, the Property Contracts, or the Materials, or which is otherwise
known by Purchaser prior to the Closing, Seller represents and warrants to
Purchaser the following (collectively, the "Seller’s Representations") as of the
Effective Date and as of the Closing Date; provided that Purchaser’s remedies if
any such Seller’s Representations are untrue as of the Closing Date are limited
to those set forth in Section 8.1:

6.1.1        Seller is duly organized, validly existing and in good standing
under the laws of the state of its formation set forth in the initial paragraph
of this Contract; and, subject to Section 8.2.4, has or at the Closing shall
have the entity power and authority to sell and convey the Property and to
execute the documents to be executed by Seller and prior to the Closing will
have taken as applicable, all corporate, partnership, limited liability company
or equivalent entity actions required for the execution and delivery of this
Contract, and the consummation of the transactions contemplated by this
Contract.  The compliance with or fulfillment of the terms and conditions hereof
will not conflict with, or result in a breach of, the terms, conditions or
provisions of, or constitute a default under, any contract to which Seller is a
party or by which Seller is otherwise bound, which conflict, breach or default
would have a material adverse affect on Seller’s ability to consummate the
transaction contemplated by this Contract or on the Property.  Subject to
Section 8.2.4, this Contract is a valid, binding and enforceable agreement
against Seller in accordance with its terms;

6.1.2        Seller is not a "foreign person," as that term is used and defined
in the Internal Revenue Code, Section 1445, as amended;

6.1.3        Except for (a) any actions by Seller to evict Tenants under the
Leases, or (b) any matter covered by Seller’s current insurance policy(ies), to
Seller’s knowledge, there are no material actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
against the Property, which will adversely impact Seller’s ability to convey the
Property;

6.1.4        To Seller’s knowledge, Seller has not received any written notice
from a governmental agency of any uncured material violations of any federal,
state, county or municipal law, ordinance, order, regulation or requirement
affecting the Property; and

6.1.5        To Seller’s knowledge, Seller has not received any written notice
of any material default by Seller under any of the Property Contracts that will
not be terminated on the Closing Date.

6.1.6        To Seller’s knowledge, the Rent Roll (as updated pursuant to
Section 5.2.9) is accurate in all material respects.

6.1.7        To Seller’s knowledge, the Property Contracts List (as updated
pursuant to Section 5.2.10) is accurate in all material respects.

6.1.8        Other than the Leases, the Property is not subject to any written
lease executed by Seller or, to Seller's knowledge, any other possessory
interests of any person.

6.1.9        All penalty amounts required to be paid by AIMCO pursuant to the
Consent Agreement have been satisfied.

6.2              AS‑IS.  Except for Seller’s Representations, the Property is
expressly purchased and sold "AS IS," "WHERE IS," and "WITH ALL FAULTS."  The
Purchase Price and the terms and conditions set forth herein are the result of
arm’s‑length bargaining between entities familiar with transactions of this
kind, and said price, terms and conditions reflect the fact that Purchaser shall
have the benefit of, and is not relying upon, any information provided by Seller
or Broker or statements, representations or warranties, express or implied, made
by or enforceable directly against Seller or Broker, including, without
limitation, any relating to the value of the Property, the physical or
environmental condition of the Property, any state, federal, county or local
law, ordinance, order or permit; or the suitability, compliance or lack of
compliance of the Property with any regulation, or any other attribute or matter
of or relating to the Property (other than any covenants of title contained in
the Deed conveying the Property and Seller’s Representations).  Purchaser agrees
that Seller shall not be responsible or liable to Purchaser for any defects,
errors or omissions, or on account of any conditions affecting the Property. 
Purchaser, its successors and assigns, and anyone claiming by, through or under
Purchaser, hereby fully releases Seller’s Indemnified Parties from, and
irrevocably waives its right to maintain, any and all claims and causes of
action that it or they may now have or hereafter acquire against Seller’s
Indemnified Parties with respect to any and all Losses arising from or related
to any defects, errors, omissions or other conditions affecting the Property. 
Purchaser represents and warrants that, as of the date hereof and as of the
Closing Date, it has and shall have reviewed and conducted such independent
analyses, studies (including, without limitation, environmental studies and
analyses concerning the presence of lead, asbestos, water intrusion and/or
fungal growth and any resulting damage, PCBs and radon in and about the
Property), reports, investigations and inspections as it deems appropriate in
connection with the Property.  If Seller  provides or has provided any
documents, summaries, opinions or work product of consultants, surveyors,
architects, engineers, title companies, governmental authorities or any other
person or entity with respect to the Property, including, without limitation,
the offering prepared by Broker, Purchaser and Seller agree that Seller has done
so or shall do so only for the convenience of both parties, Purchaser shall not
rely thereon and the reliance by Purchaser upon any such documents, summaries,
opinions or work product shall not create or give rise to any liability of or
against Seller’s Indemnified Parties.  Purchaser shall rely only upon any title
insurance obtained by Purchaser with respect to title to the Property. 
Purchaser acknowledges and agrees that no representation has been made and no
responsibility is assumed by Seller with respect to current and future
applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing.  Prior to Closing, Seller shall have the right,
but not the obligation, to enforce its rights against any and all Property
occupants, guests or tenants.  Purchaser agrees that the departure or removal,
prior to Closing, of any of such guests, occupants or tenants shall not be the
basis for, nor shall it give rise to, any claim on the part of Purchaser, nor
shall it affect the obligations of Purchaser under this Contract in any manner
whatsoever; and Purchaser shall close title and accept delivery of the Deed with
or without such tenants in possession and without any allowance or reduction in
the Purchase Price under this Contract.  Purchaser hereby releases Seller from
any and all claims and liabilities relating to the foregoing matters.  The
provisions of this Section 6.2 shall survive Closing and delivery of the Deed to
Purchaser.

6.3              Survival of Seller’s Representations.  Seller and Purchaser
agree that Seller’s Representations shall survive Closing for a period of 6
months (the "Survival Period").  Seller shall have no liability after the
Survival Period with respect to Seller’s Representations contained herein except
to the extent that Purchaser has requested arbitration against Seller during the
Survival Period for breach of any of Seller’s Representations.  Under no
circumstances shall Seller be liable to Purchaser for more than $500,000 in any
individual instance or in the aggregate for all breaches of Seller’s
Representations, nor shall Purchaser be entitled to bring any claim for a breach
of Seller’s Representations unless the claim for damages (either in the
aggregate or as to any individual claim) by Purchaser exceeds $5,000.  In the
event that Seller breaches any representation contained in Section 6.1 and
Purchaser had knowledge of such breach prior to the Closing Date, and elected to
close regardless, Purchaser shall be deemed to have waived any right of
recovery, and Seller shall not have any liability in connection therewith.

6.4              Definition of Seller’s Knowledge.  Any representations and
warranties made "to the knowledge of Seller" shall not be deemed to imply any
duty of inquiry.  For purposes of this Contract, the term Seller’s "knowledge"
shall mean and refer only to actual knowledge of the Designated Representative
of the Seller and shall not be construed to refer to the knowledge of any other
partner, officer, director, agent, employee or representative of the Seller, or
any affiliate of the Seller, or to impose upon such Designated Representative
any duty to investigate the matter to which such actual knowledge or the absence
thereof pertains, or to impose upon such Designated Representative any
individual personal liability.  As used herein, the term Designated
Representative shall refer to Dawn Bailey who is the Regional Property Manager
handling this Property (the "Regional Property Manager").

6.5              Representations and Warranties of Purchaser.  For the purpose
of inducing Seller to enter into this Contract and to consummate the sale and
purchase of the Property in accordance herewith, Purchaser represents and
warrants to Seller the following as of the Effective Date and as of the Closing
Date:

6.5.1        Purchaser is a limited liability company duly organized, validly
existing and in good standing under the laws of New York.

6.5.2        Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Contract, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser’s
partners, directors, officers or members are required to so empower or authorize
Purchaser.  The compliance with or fulfillment of the terms and conditions
hereof will not conflict with, or result in a breach of, the terms, conditions
or provisions of, or constitute a default under, any contract to which Purchaser
is a party or by which Purchaser is otherwise bound, which conflict, breach or
default would have a material adverse affect on Purchaser’s ability to
consummate the transaction contemplated by this Contract.  This Contract is a
valid, binding and enforceable agreement against Purchaser in accordance with
its terms.

6.5.3        No pending or, to the knowledge of Purchaser, threatened litigation
exists which if determined adversely would restrain the consummation of the
transactions contemplated by this Contract or would declare illegal, invalid or
non‑binding any of Purchaser’s obligations or covenants to Seller.

6.5.4        Other than Seller’s Representations, Purchaser has not relied on
any representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5        The Broker and its affiliates do not, and will not at the Closing,
have any direct or indirect legal, beneficial, economic or voting interest in
Purchaser (or in an assignee of Purchaser, which pursuant to Section 13.3,
acquires the Property at the Closing), nor has Purchaser or any affiliate of
Purchaser granted (as of the Effective Date or the Closing Date) the Broker or
any of its affiliates any right or option to acquire any direct or indirect
legal, beneficial, economic or voting interest in Purchaser.

6.5.6        Purchaser is not a Prohibited Person.

6.5.7        To Purchaser’s knowledge, none of its investors, affiliates or
brokers or other agents (if any), acting or benefiting in any capacity in
connection with this Contract is a Prohibited Person.

6.5.8        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the property of, or beneficially owned, directly or
indirectly, by a Prohibited Person.

6.5.9        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the proceeds of specified unlawful activity as defined by
18 U.S.C. § 1956(c)(7).

The provisions of this Section 6.5 shall survive the Closing and delivery of the
Deed to Purchaser.

 

Article VII
OPERATION OF THE PROPERTY

7.1              Leases and Property Contracts.  During the period of time from
the Effective Date to the Closing Date, in the ordinary course of business
Seller may enter into new Property Contracts, new Leases, renew existing Leases
or modify, terminate or accept the surrender or forfeiture of any of the Leases,
modify any Property Contracts, or institute and prosecute any available remedies
for default under any Lease or Property Contract without first obtaining the
written consent of Purchaser; provided, however, Seller agrees that any new or
renewed Leases shall not have a term in excess of 1 year (or such longer period
of time for which such Leases are entered into by Seller in the ordinary course
of its operation of the Property) without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed.  From the period from the Effective Date  to the Closing Date, Seller
shall only enter into new Property Contracts that are terminable on 30 days
prior written notice without penalty or premium.

7.2              General Operation of Property.  Except as specifically set
forth in this Article VII, Seller shall operate and maintain the Property after
the Effective Date in the ordinary course of business, and except as necessary
in the Seller’s sole discretion to address (a) any life or safety issue at the
Property or (b) any other matter which in Seller’s reasonable discretion
materially adversely affects the use, operation or value of the Property, Seller
will not make any material alterations to the Property or remove any material
Fixtures and Tangible Personal Property without the prior written consent of
Purchaser which consent shall not be unreasonably withheld, denied or delayed.

7.3              Liens.  Other than utility easements necessary for the
operation of the Property and temporary construction easements granted by Seller
in the ordinary course of business, Seller covenants that it will not
voluntarily create or cause any lien, utility easement or encumbrance to attach
to the Property between the Effective Date and the Closing Date (other than
Leases and Property Contracts as provided in Section 7.1) unless Purchaser
approves such lien, utility easement or encumbrance, which approval shall not be
unreasonably withheld or delayed.  If Purchaser approves any such subsequent
lien, utility easement or encumbrance, the same shall be deemed a Permitted
Encumbrance for all purposes hereunder.

Article VIII
CONDITIONS PRECEDENT TO CLOSING

8.1              Purchaser’s Conditions to Closing.  Without limiting any of the
rights of Purchaser elsewhere provided for in this Contract, Purchaser’s
obligation to close under this Contract, shall be subject to and conditioned
upon the fulfillment of each and all of the following conditions precedent:

8.1.1        All of the documents required to be delivered by Seller to
Purchaser at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

8.1.2        Each of Seller’s Representations shall be true in all material
respects as of the Closing Date;

8.1.3        Seller shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Seller hereunder; and

8.1.4        Neither Seller nor Seller’s general partner shall be a debtor in
any bankruptcy proceeding nor shall have been in the last 6 months a debtor in
any bankruptcy proceeding.

8.1.5        There shall not be pending or, to the knowledge of either Purchaser
or Seller, any litigation or threatened litigation which, if determined
adversely, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Seller.

Notwithstanding anything to the contrary, subject to Articles XI and XII hereof,
there are no other conditions on Purchaser’s obligation to Close except as
expressly set forth in this Section 8.1.  If any condition set forth in
Sections 8.1.1, 8.1.3 or 8.1.4 is not met, Purchaser may (a) waive any of the
foregoing conditions and proceed to Closing on the Closing Date with no offset
or deduction from the Purchase Price, or (b) if such failure constitutes a
default by Seller, exercise any of its remedies pursuant to Section 10.2.  If
the conditions set forth in Section 8.1.2  and Section 8.1.5 are not met, and
Purchaser may, as its sole and exclusive remedy, (i) notify Seller of
Purchaser’s election to terminate this Contract and receive a return of the
Deposit from the Escrow Agent, or (ii) waive such condition and proceed to
Closing on the Closing Date with no offset or deduction from the Purchase Price.

8.2              Seller’s Conditions to Closing.  Without limiting any of the
rights of Seller elsewhere provided for in this Contract, Seller’s obligation to
close with respect to conveyance of the Property under this Contract shall be
subject to and conditioned upon the fulfillment of each and all of the following
conditions precedent:

8.2.1        All of the documents and funds required to be delivered by
Purchaser to Seller at the Closing pursuant to the terms and conditions hereof
shall have been delivered;

8.2.2        Each of the representations, warranties and covenants of Purchaser
contained herein shall be true in all material respects as of the Closing Date;

8.2.3        Purchaser shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder;

8.2.4        Seller shall have received all consents, documentation and
approvals necessary to consummate and facilitate the transactions contemplated
hereby, including, without limitation, a tax free exchange pursuant to
Section 13.18 (and the amendment of Seller’s (or Seller’s affiliates’)
partnership or other organizational documents in connection therewith), (a) from
Seller’s partners, members, managers, shareholders or directors to the extent
required by Seller’s (or Seller’s affiliates’) organizational documents, and
(b) as required by law; and

8.2.5        There shall not be pending or, to the knowledge of either Purchaser
or Seller, any litigation or threatened litigation which, if determined
adversely, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Purchaser.

If any of the foregoing conditions to Seller’s obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1. If Seller is
unable to close with respect to the conveyance of the Property under this
Contract as a result of a failure to meet the conditions in Section 8.2.4,
Purchaser shall be entitled to a return of Purchaser's Deposit.

Article IX
BROKERAGE

9.1              Indemnity.  Seller represents and warrants to Purchaser that it
has dealt only with Holliday Fenoglio Fowler, L.P., 3414 Peachtree Road NE,
Suite 736, Atlanta, Georgia 30326  ("Broker") in connection with this Contract. 
Seller and Purchaser each represents and warrants to the other that, other than
Broker, it has not dealt with or utilized the services of any other real estate
broker, sales person or finder in connection with this Contract, and each party
agrees to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder’s fees arising from or attributable to the acts or omissions of the
indemnifying party. The provisions of this Section 9.1 shall survive the
termination.

9.2              Broker Commission.  If the Closing occurs, Seller agrees to pay
Broker a commission according to the terms of a separate contract.  Broker shall
not be deemed a party or third party beneficiary of this Contract. 

9.3              Broker Signature Page.  As a condition to Seller’s obligation
to pay the commission, pursuant to Section 9.2, Broker shall execute the
signature page for Broker attached hereto solely for purposes of confirming the
matters set forth therein; provided, however, that (a) Broker's signature hereon
shall not be a prerequisite to the binding nature of this Contract on Purchaser
and Seller, and the same shall become fully effective upon execution by
Purchaser and Seller, and (b) the signature of Broker will not be necessary to
amend any provision of this Contract.

Article X
DEFAULTS AND REMEDIES

10.1          Purchaser Default.  If Purchaser defaults in its obligations
hereunder to (a) deliver the Initial Deposit or Additional Deposit (or any other
deposit or payment required of Purchaser hereunder), (b) deliver to the Seller
the deliveries specified under Section 5.3 on the date required thereunder, or
(c) deliver the Purchase Price at the time required by Section 2.2.3 and close
on the purchase of the Property on the Closing Date, then, immediately and
without notice or cure, Purchaser shall forfeit the Deposit, and the Escrow
Agent shall deliver the Deposit to Seller, and neither party shall be obligated
to proceed with the purchase and sale of the Property.  If, Purchaser defaults
in any of its other representations, warranties or obligations under this
Contract, and such default continues for more than 10 days after written notice
from Seller, then Purchaser shall forfeit the Deposit, and the Escrow Agent
shall deliver the Deposit to Seller, and neither party shall be obligated to
proceed with the purchase and sale of the Property.  The Deposit is liquidated
damages and recourse to the Deposit is, except for Purchaser’s indemnity and
confidentiality obligations hereunder, Seller’s sole and exclusive remedy for
Purchaser’s failure to perform its obligation to purchase the Property or breach
of a representation or warranty.  Seller expressly waives the remedies of
specific performance and additional damages for such default by Purchaser. 
SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE DIFFICULT TO
DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLER’S DAMAGES
RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO PURCHASE THE
PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.1 IS INTENDED
TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE SELLER’S
EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR
RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.

10.2          Seller Default.  If Seller, prior to the Closing, defaults in its
representations, warranties, covenants, or obligations under this Contract,
including to sell the Property as required by this Contract and such default
continues for more than 10 days after written notice from Purchaser (except that
with respect to Seller’s to close in accordance with Section 5.2 or Seller’s
failure to make the deliveries specified under Section 5.2 on the date required
thereunder, for which no notice shall be required), then, at Purchaser’s
election and as Purchaser’s sole and exclusive remedy, either (a) this Contract
shall terminate, and all payments and things of value, including the Deposit,
provided by Purchaser hereunder shall be returned to Purchaser (subject to
Purchaser's obligation under Section 3.5.2 to return or certify the destruction
of all Third-Party Reports and information and Materials provided to Purchaser
as a pre-condition to the return of the Deposit) and Purchaser may recover, as
its sole recoverable damages (but without limiting its right to receive a refund
of the Deposit), its direct and actual out‑of‑pocket expenses and costs
(documented by paid invoices to third parties) in connection with this
transaction, which damages shall not exceed $50,000 in aggregate, or (b)
Purchaser may seek specific performance of Seller's obligation to deliver the
Deed pursuant to this Contract (but not damages).  Purchaser agrees that it
shall promptly deliver to Seller an assignment, without recourse, of all of
Purchaser's right, title and interest in and to (together with possession of)
all plans, studies, surveys, reports, and other materials paid for with the
out-of-pocket expenses reimbursed by Seller pursuant to the foregoing sentence. 
SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND
DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO
PURCHASER, AND SHALL BE PURCHASER'S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW
AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS
REPRESENTATIONS, WARRANTIES, OR COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  UNDER NO CIRCUMSTANCES MAY
PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE,
SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES,
FROM SELLER FOR ANY BREACH BY SELLER, OF ITS REPRESENTATIONS, WARRANTIES OR
COVENANTS OR ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES
THE RIGHT TO FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND
UNTIL IT HAS IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT
AND HAS FILED AN ACTION SEEKING SUCH REMEDY.

Article XI
RISK OF LOSS OR CASUALTY

11.1          Major Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to Closing, and the cost for repairs
is more than $250,000, then Seller shall have no obligation to repair such
damage or destruction, and shall notify Purchaser in writing of such damage or
destruction (the "Damage Notice").  Within 10 days after Purchaser’s receipt of
the Damage Notice, Purchaser may elect at its option to terminate this Contract
by delivering written notice to Seller and receive a return of the Deposit from
the Escrow Agent.  In the event Purchaser fails to terminate this Contract
within the foregoing 10‑day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price,
notwithstanding any such damage or destruction, and Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form prepared by Seller
and reasonably acceptable to Purchaser) of Seller's rights and obligations with
respect to the insurance claim and related to such casualty, and thereafter
Purchase shall receive all remaining insurance proceeds pertaining to such claim
(plus a credit against the Purchase Price at Closing in the amount of (i) any
deductible payable by Seller in connection therewith; and (ii) any insurance
proceeds previously paid to Seller in connection with such damage or
destruction, and not spent by Seller for demolition, site cleaning, restoration
or other repairs).

11.2          Minor Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to the Closing, and the cost of
Repairs is equal to or less than $250,000, this transaction shall be closed in
accordance with the terms of this Contract, notwithstanding the damage or
destruction; provided, however, Seller shall make such repairs to the extent of
any recovery from insurance carried on the Property if such repairs can be
reasonably effected before the Closing.  Subject to Section 11.3, if Seller is
unable to effect such repairs prior to Closing, then Purchaser shall, at
Closing, execute and deliver an assignment and assumption (in a form prepared by
Seller and reasonably acceptable to Purchaser) of Seller's rights and
obligations with respect to the insurance claim and related to such casualty,
and thereafter Purchase shall receive all remaining insurance proceeds
pertaining to such claim (plus a credit against the Purchase Price at Closing in
the amount of (i) any deductible payable by Seller in connection therewith; and
(ii) any insurance proceeds previously paid to Seller in connection with such
damage or destruction, and not spent by Seller for demolition, site cleaning,
restoration or other repairs). If the damage or destruction is not covered by
insurance, then Seller shall either repair the damage or provide a reasonable
credit against the Purchase Price.

11.3          Repairs.  To the extent that Seller elects to commence any repair,
replacement or restoration of the Property prior to Closing, then Seller shall
be entitled to receive and apply available insurance proceeds to any portion of
such repair, replacement or restoration completed or installed prior to Closing,
with Purchaser being responsible for completion of such repair, replacement or
restoration after Closing from the balance of any available insurance proceeds. 
To the extent that any repair, replacement or restoration of a casualty has been
commenced prior to Closing, then the Property Contracts shall include, and
Purchaser shall assume at Closing, all construction and other contracts entered
into by Seller in connection with such repair, replacement or restoration,
provided that Purchaser shall have approved, in writing, such construction or
other contracts, such approval not to be unreasonably withheld or delayed.  The
provisions of this Section 11.3 shall survive the Closing and delivery of the
Deed to Purchaser.

Article XII
EMINENT DOMAIN

12.1          Eminent Domain.  In the event that, at the time of Closing, any
material part of the Property is (or previously has been) acquired, or is about
to be acquired, by any governmental agency by the powers of eminent domain or
transfer in lieu thereof (or in the event that at such time there is any notice
of any such acquisition or intent to acquire by any such governmental agency),
Purchaser shall have the right, at Purchaser’s option, to terminate this
Contract by giving written notice within 10 days after Purchaser’s receipt from
Seller of notice of the occurrence of such event, and if Purchaser so terminates
this Contract, Purchaser shall recover the Deposit hereunder (subject to
Purchaser's obligation under Section 3.5.2 to return or certify the destruction
of all Third-Party Reports and information and Materials provided to Purchaser
as a pre-condition to the return of the Deposit).  If Purchaser fails to
terminate this Contract within such 10‑day period, this transaction shall be
closed in accordance with the terms of this Contract for the full Purchase Price
and Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.

Article XIII
MISCELLANEOUS

13.1          Binding Effect of Contract.  This Contract shall not be binding on
either party until executed by both Purchaser and Seller.  Neither the Escrow
Agent’s nor the Broker’s execution of this Contract shall be a prerequisite to
its effectiveness.  Subject to Section 13.3, this Contract shall be binding upon
and inure to the benefit of Seller and Purchaser, and their respective
successors, heirs and permitted assigns.

13.2          Exhibits and Schedules.  All Exhibits and Schedules, are a part of
this Contract for all purposes.

13.3          Assignability.  This Contract is not assignable by Purchaser
without first obtaining the prior written approval of the Seller, except that
Purchaser may assign this Contract, without first obtaining the prior written
approval of the Seller, to one or more entities so long as (a) Purchaser is an
affiliate of the purchasing entity(ies), (b) Purchaser is not released from its
liability hereunder, and (c) Purchaser provides written notice to Seller of any
proposed assignment no later than 10 days prior to the Closing Date.  As used
herein, an affiliate is a person or entity controlled by, under common control
with, or controlling another person or entity.

13.4          Captions.  The captions, headings, and arrangements used in this
Contract are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.

13.5          Number and Gender of Words.  Whenever herein the singular number
is used, the same shall include the plural where appropriate, and words of any
gender shall include each other gender where appropriate.

13.6          Notices.  All notices, demands, requests and other communications
required or permitted hereunder shall be in writing, and shall be (a) personally
delivered with a written receipt of delivery; (b) sent by a
nationally‑recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission or electronic delivery with an
original copy thereof transmitted to the recipient by one of the means described
in subsections (a) through (c) no later than 3 Business Days thereafter.  All
notices shall be deemed effective when actually delivered as documented in a
delivery receipt; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of the absence of a signatory to
acknowledge receipt, or by reason of a change of address with respect to which
the addressor did not have either knowledge or written notice delivered in
accordance with this paragraph, then the first attempted delivery shall be
deemed to constitute delivery.  Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices.  All notices
shall be sent to the addressee at its address set forth following its name
below:

To Purchaser:

 

The Embassy Group LLC

3 College Road, Suite 203

Airmont, New York 10952

Attention: David Willner

Telephone: 845-504-3151

Facsimile: 845-371-7516

E-mail: david@theembassygroupllc.com

 

 

With copy to:

 

Morris Silberberg
4552 Route 9 North

Howell, New Jersey 07731

Telephone: 732-367-9500
Facsimile: 732-367-9495

E-mail: msilberberg@sklawgroup.com

 

To Seller:

 

CCIP LOFT, L.L.C.

c/o AIMCO

4582 South Ulster Street Parkway, Suite 1100

Denver, Colorado  80237

Attention: Mark Reoch

Telephone:  303-691-4337
Facsimile:  303-300-3261

E-mail: mark.reoch@aimco.com

 

and:

 

c/o AIMCO

4582 South Ulster Street Parkway, Suite 1100

Denver, Colorado  80237

Attention:  Mr. Harry Alcock

Telephone:  303-691-4344

Facsimile:  303-300-3282

 

 

 

with copy to:



AIMCO

4582 South Ulster Street Parkway, Suite 1100

Denver, Colorado  80237

Attention: Trent Johnson, Esq.

Telephone: 303-691-4303

Facsimile:  303-300-3260

E-mail: trent.johnson@aimco.com        

 

and a copy to:

 

Holliday Fenoglio Fowler, L.P.

3414 Peachtree Road NE, Suite 736

Atlanta, Georgia 30326

Attention: Jason Nettles

Telephone:  (404) 942-3186

Facsimile:  (404) 832-8466

E-mail: jnettles@hfflp.com       

 

and a copy to:

 

Kutak Rock LLP
1801 California Street, Suite 3100
Denver, Colorado  80202
Attention:  Kelly G. Reynoldson, Esq.
Telephone: 303-297-2400
Facsimile:  303-292-7799

E-mail: kelly.reynoldson@kutakrock.com        

 

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

LandAmerica Commercial Services, Inc.

One Market Plaza

Spear St. Tower, Suite # 1850

San Francisco, California 94105

Attention: Peppy Newton

Telephone: 415-247-2426

Facsimile: 415-512-0146

E-mail: pnewton@landam.com

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7          Governing Law and Venue.  The laws of the State of North Carolina
shall govern the validity, construction, enforcement, and interpretation of this
Contract, unless otherwise specified herein except for the conflict of laws
provisions thereof.  Subject to Section 13.24, all claims, disputes and other
matters in question arising out of or relating to this Contract, or the breach
thereof, shall be decided by proceedings instituted and litigated in a court of
competent jurisdiction in the state in which the Property is situated, and the
parties hereto expressly consent to the venue and jurisdiction of such court.

13.8          Entire Agreement.  This Contract embodies the entire Contract
between the parties hereto concerning the subject matter hereof and supersedes
all prior conversations, proposals, negotiations, understandings and contracts,
whether written or oral.

13.9          Amendments.  This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written contract
executed by all of the parties; provided, however, that, (a) as provided in
Section 2.3.5 above, the signature of the Escrow Agent shall not be required as
to any amendment of this Contract other than an amendment of Section 2.3, and
(b) as provided in Section 9.3 above, the signature of the Broker shall not be
required as to any amendment of this Contract.

13.10      Severability.  In the event that any part of this Contract shall be
held to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be reformed, and enforced to the maximum extent permitted by
law.  If such provision cannot be reformed, it shall be severed from this
Contract and the remaining portions of this Contract shall be valid and
enforceable.

13.11      Multiple Counterparts/Facsimile Signatures.  This Contract may be
executed in a number of identical counterparts.  This Contract may be executed
by facsimile signatures  which shall be binding on the parties hereto, with
original signatures to be delivered as soon as reasonably practical thereafter.

13.12      Construction.  No provision of this Contract shall be construed in
favor of, or against, any particular party by reason of any presumption with
respect to the drafting of this Contract; both parties, being represented by
counsel, having fully participated in the negotiation of this instrument.

13.13      Confidentiality.  Purchaser shall not disclose the terms and
conditions contained in this Contract and shall keep the same confidential,
provided that Purchaser may disclose the terms and conditions of this Contract
(a) as required by law, (b) to consummate the terms of this Contract, or any
financing relating thereto, or (c) to Purchaser’s or Seller’s lenders, attorneys
and accountants.  Any information obtained by Purchaser in the course of its
inspection of the Property, and any Materials provided by Seller to Purchaser
hereunder, other than such matters that are available from records open to the
public, shall be confidential and Purchaser shall be prohibited from making such
information public to any other person or entity other than its Consultants,
without Seller’s prior written authorization, which may be granted or denied in
Seller’s sole discretion.  In addition, Purchaser shall use its reasonable
efforts to prevent its Consultants from divulging any such confidential
information to any unrelated third parties except as reasonably necessary to
third parties engaged by Purchaser for the limited purpose of analyzing and
investigating such information for the purpose of consummating the transaction
contemplated by this Contract.  Unless and until the Closing occurs, Purchaser
shall not market the Property (or any portion thereof) to any prospective
purchaser or lessee without the prior written consent of Seller, which consent
may be withheld in Seller’s sole discretion.  Notwithstanding the provisions of
Section 13.8, Purchaser agrees that the covenants, restrictions and agreements
of Purchaser contained in any confidentiality agreement executed by Purchaser
prior to the Effective Date shall survive the execution of this Contract and
shall not be superseded hereby.

13.14      Time of the Essence.  It is expressly agreed by the parties hereto
that time is of the essence with respect to this Contract.

13.15      Waiver.  No delay or omission to exercise any right or power accruing
upon any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient.  No waiver, amendment, release, or modification of this Contract
shall be established by conduct, custom, or course of dealing and all waivers
must be in writing and signed by the waiving party.

13.16      Attorneys Fees.  In the event either party hereto commences
litigation or arbitration against the other to enforce its rights hereunder, the
substantially [local counsel issue] prevailing party in such litigation shall be
entitled to recover from the other party its reasonable attorneys’ fees and
expenses incidental to such litigation and arbitration, including the cost of
in‑house counsel and any appeals.

13.17      Time Periods.  Should the last day of a time period fall on a weekend
or legal holiday, the next Business Day thereafter shall be considered the end
of the time period.

13.18      1031 Exchange.  Seller and Purchaser acknowledge and agree that the
purchase and sale of the Property may be part of a tax‑free exchange for either
Purchaser or Seller pursuant to Section 1031 of the Code, the regulations
promulgated thereunder, revenue procedures, pronouncements and other guidance
issued by the Internal Revenue Service.  Each party hereby agrees to cooperate
with each other and take all reasonable steps on or before the Closing Date to
facilitate such exchange if requested by the other party, provided that (a) no
party making such accommodation shall be required to acquire any substitute
property, (b) such exchange shall not affect the representations, warranties,
liabilities and obligations of the parties to each other under this Contract,
(c) no party making such accommodation shall incur any additional cost, expense
or liability in connection with such exchange (other than expenses of reviewing
and executing documents required in connection with such exchange), and (d) no
dates in this Contract will be extended as a result thereof, except as
specifically provided herein. 

13.19      No Personal Liability of Officers, Trustees or Directors of Seller’s
Partners.  Purchaser acknowledges that this Contract is entered into by Seller
which is a California limited partnership, and Purchaser agrees that none of
Seller’s Indemnified Parties shall have any personal liability under this
Contract or any document executed in connection with the transactions
contemplated by this Contract.

13.20      No Exclusive Negotiations.  Seller shall have the right, at all times
prior to the expiration of the Feasibility Period, to solicit backup offers and
enter into discussions, negotiations, or any other communications concerning or
related to the sale of the Property with any third‑party; provided, however,
that such communications are subject to the terms of this Contract, and that
Seller shall not enter into any contract or binding Contract with a third‑party
for the sale of the Property unless such Contract is contingent on the
termination of this Contract without the Property having been conveyed to
Purchaser.

13.21      ADA Disclosure.  Purchaser acknowledges that the Property may be
subject to the federal Americans With Disabilities Act (the "ADA") and the
federal Fair Housing Act (the "FHA").  The ADA requires, among other matters,
that tenants and/or owners of "public accommodations" remove barriers in order
to make the Property accessible to disabled persons and provide auxiliary aids
and services for hearing, vision or speech impaired persons.  Subject to Section
6.1.4, Seller makes no warranty, representation or guarantee of any type or kind
with respect to the Property’s compliance with the ADA or the FHA (or any
similar state or local law), and Seller expressly disclaims any such
representation.

13.22      No Recording.  Purchaser shall not cause or allow this Contract or
any contract or other document related hereto, nor any memorandum or other
evidence hereof, to be recorded or become a public record without Seller’s prior
written consent, which consent may be withheld at Seller’s sole discretion.  If
the Purchaser records this Contract or any other memorandum or evidence thereof,
Purchaser shall be in default of its obligations under this Contract.  Purchaser
hereby appoints the Seller as Purchaser’s attorney‑in‑fact to prepare and record
any documents necessary to effect the nullification and release of the Contract
or other memorandum or evidence thereof from the public records.  This
appointment shall be coupled with an interest and irrevocable.

13.23      Relationship of Parties.  Purchaser and Seller acknowledge and agree
that the relationship established between the parties pursuant to this Contract
is only that of a seller and a purchaser of property.  Neither Purchaser nor
Seller is, nor shall either hold itself out to be, the agent, employee, joint
venturer or partner of the other party.

13.24      Dispute Resolution.  Any controversy, dispute, or claim of any nature
arising out of, in connection with, or in relation to the interpretation,
performance, enforcement or breach of this Contract (and any closing document
executed in connection herewith), including any claim based on contract, tort or
statute, shall be resolved at the written request of any party to this Contract
by binding arbitration.  The arbitration shall be administered in accordance
with the then current Commercial Arbitration Rules of the American Arbitration
Association.  Any matter to be settled by arbitration shall be submitted to the
American Arbitration Association in the state in which the Property is located. 
The parties shall attempt to designate one arbitrator from the American
Arbitration Association.  If they are unable to do so within 30 days after
written demand therefor, then the American Arbitration Association shall
designate an arbitrator.  The arbitration shall be final and binding, and
enforceable in any court of competent jurisdiction.  The arbitrator shall award
attorneys’ fees (including those of in‑house counsel) and costs to the
prevailing party and charge the cost of arbitration to the party which is not
the prevailing party.  Notwithstanding anything herein to the contrary, this
Section 13.24 shall not prevent Purchaser or Seller from seeking and obtaining
equitable relief on a temporary or permanent basis, including, without
limitation, a temporary restraining order, a preliminary or permanent injunction
or similar equitable relief, from a court of competent jurisdiction located in
the state in which the Property is located (to which all parties hereto consent
to venue and jurisdiction) by instituting a legal action or other court
proceeding in order to protect or enforce the rights of such party under this
Contract or to prevent irreparable harm and injury.  The court’s jurisdiction
over any such equitable matter, however, shall be expressly limited only to the
temporary, preliminary, or permanent equitable relief sought; all other claims
initiated under this Contract between the parties hereto shall be determined
through final and binding arbitration in accordance with this Section 13.24.

13.25      AIMCO Marks.  Purchaser agrees that Seller, the Property Manager or
AIMCO, or their respective affiliates, are the sole owners of all right, title
and interest in and to the AIMCO Marks (or have the right to use such AIMCO
Marks pursuant to license agreements with third parties) and that no right,
title or interest in or to the AIMCO Marks is granted, transferred, assigned or
conveyed as a result of this Contract.  Purchaser further agrees that Purchaser
will not use the AIMCO Marks for any purpose.

13.26      Non‑Solicitation of Employees.  Prior to the expiration of the
Feasibility Period, Purchaser acknowledges and agrees that, without the express
written consent of Seller, neither Purchaser nor any of Purchaser’s employees,
affiliates or agents shall solicit any of Seller’s employees or any employees
located at the Property (or any of Seller’s affiliates’ employees located at any
property owned by such affiliates) for potential employment.

13.27      Survival.  Except for (a) all of the provisions of this Article XIII
(other than Sections 13.18 and 13.20); (b) Sections 2.3, 3.3, 3.4, 3.5, [4.8,]
5.4, 5.5, 6.2, 6.5, 9.1, 11.3, 14.1, and 14.2; (c) any other provisions in this
Contract, that by their express terms survive the termination or Closing; and
(d) any payment obligation of Purchaser under this Contract (the foregoing (a),
(b), (c) and (d) referred to herein as the "Survival Provisions"), none of the
terms and provisions of this Contract shall survive the termination of this
Contract, and if the Contract is not so terminated, all of the terms and
provisions of this Contract (other than the Survival Provisions, which shall
survive the Closing) shall be merged into the Closing documents and shall not
survive Closing.

13.28      Multiple Purchasers.  As used in this Contract, the term "Purchaser"
means all entities acquiring any interest in the Property at the Closing,
including, without limitation, any assignee(s) of the original Purchaser
pursuant to Section 13.3 of this Contract.  In the event that "Purchaser" has
any obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder.

Article XIV
LEAD–BASED PAINT DISCLOSURE

14.1          Disclosure.  Seller and Purchaser hereby acknowledge delivery of
the Lead Based Paint Disclosure attached as Exhibit H hereto.  The provisions of
this Section 14.1 shall survive the Closing and delivery of the Deed to
Purchaser.

14.2          Consent Agreement.  Testing (the “Testing”) has been performed at
the Property with respect to lead-based paint.  Law Engineering and
Environmental Services, Inc. performed the Testing and reported its findings in
the Certification of Lead-Based Paint Free Housing, dated May 14, 2001, a copy
of which is attached hereto as Exhibit I (the “Report”).  The Report certifies
the Property as lead-based paint free.  By execution hereof, Purchaser
acknowledges receipt of a copy of the Report, the Lead-Based Paint
DisclosureStatement attached hereto as Exhibit H, and acknowledges receipt of
that certain Consent Agreement (the “Consent Agreement”) by and among the United
States Environmental Protection Agency (executed December 19, 2001), the United
States Department of Housing and Urban Development (executed January 2, 2002),
and Apartment Investment and Management Company (“AIMCO”) (executed December 18,
2001).  Because the Property has been certified as lead-based paint free, Seller
is not required under the Consent Agreement to remediate or abate any lead-based
paint condition at the Property prior to the Closing.  Purchaser acknowledges
and agrees that (1) after Closing, the Purchaser and the Property shall be
subject to the Consent Agreement and the provisions contained herein related
thereto and (2) that Purchaser shall not be deemed to be a third party
beneficiary to the Consent Agreement.  The provisions of this Section 14.2 shall
survive the termination of this Contract, and if not so terminated, the Closing
and delivery of the Deed to Purchaser. 

Article XV
CROSS TERMINATION

15.1          Cross Termination.  To the extent set forth on Schedule 15
attached hereto and made a part hereof, Purchaser has on or about even date
herewith contracted to acquire certain additional properties listed on said
Schedule 15 (the “Additional Properties”) from entities affiliated with Seller. 
If any of the purchase agreements for the Additional Properties are terminated
or cancelled by Purchaser (as defined therein), Seller shall have the right, but
not the obligation, to terminate this Contract, Purchaser shall have the right
to prompt return of the Deposit unless Seller is otherwise entitled to the
delivery thereof pursuant to the other provisions of this Contract, and this
Contract shall be of no further force and effect subject to and except for the
“Survival Provisions.”

[Remainder of page intentionally left blank.]


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

Seller:

 

CCIP LOFT, L.L.C.,

a Delaware limited liability company

By:    CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES,
a California limited partnership,
its member

By:    CONCAP EQUITIES, INC.,
         a Delaware corporation,
         its general partner

By:  /s/Brian J. Bornhorst
         Name:  Brian J. Bornhorst
         Title:  Vice President




 

 

 

Purchaser:

 

THE EMBASSY GROUP LLC,

a New York limited liability company

 

By: /s/David Willner

Name:  David Willner

Title:  Managing Partner

 

 

 

 

 


ESCROW AGENT SIGNATURE PAGE

The undersigned executes the Contract to which this signature page is attached
for the sole purpose of agreeing to the provisions of Section 2.3 of the
Contract, and hereby establishes October 28, 2008 as the date of opening of
escrow and designates 11435143 as the escrow number assigned to this escrow.

ESCROW AGENT:

LANDAMERICA COMMERCIAL SERVICES, INC.

By:  /s/Margaret M. Newton

Name: Margaret M. Newton

Title:  Commercial Escrow Officer

 

 

 

 


BROKER SIGNATURE PAGE

The undersigned Broker hereby executes this Broker Signature Page solely to
confirm the following:  (a) Broker represents only the Seller in the transaction
described in the Contract to which this signature page is attached, (b) Broker
acknowledges that the only compensation due to Broker in connection with the
Closing of the transaction described in the Contract to which this signature
page is attached is as set forth in a separate agreement between Seller and
Broker, and (c) Broker represents and warrants to Seller that Broker and its
affiliates has not and will not receive any compensation (cash or otherwise)
from or on behalf of Purchaser or any affiliate thereof in connection with the
transaction, and do not, and will not at the Closing, have any direct or
indirect legal, beneficial, economic or voting interest in Purchaser (or in an
assignee of Purchaser, which pursuant to Section 13.3 of the Contract, acquires
the Property at the Closing) nor has Purchaser granted (as of the Effective Date
or the Closing Date) the Broker or any of its affiliates any right or option to
acquire any direct or indirect legal, beneficial,  economic or voting interest
in Purchaser.

BROKER:

HOLLIDAY FENOGLIO FOWLER, L.P.

 

By:  /s/Jason Nettles

Name:  Jason Nettles

Title:  Managing Director